DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Amendment
The amendments filed on 03/02/2021 have been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 12/03/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot et al. (US 2016/0075026 A1), hereinafter Sisbot, in view of Bhattacharyya et al. (US 8,406,989 B1), hereinafter Bhattacharyya.
Regarding claim 1, Sisbot teaches a robot controlling method, comprising: 
obtaining, by a depth camera (247), a depth image ([0041], “the sensor 247 may include a depth sensor…the depth sensor determines depth using structured light”); 
receiving, by a processing circuit (199) ([0029], “the movement system 199 can be implemented using hardware including a field-programmable gate array (“FPGA”) or an application-specific integrated circuit (“ASIC”)”), the depth image and obtaining an object parameter according to the depth image ([0041], “the sensor 247 transmit the depth information to the sensing module 204 for identifying the position of users 101 and robots 190”); 
generating, by the processing circuit (199), an attractive/goal force parameter according to a target trajectory (Fig. 3C, [0067], “A goal force 345 points toward the goal. The static planner 206 generates an initial path from the start to the goal.”); 
generating, by the processing circuit (199), a repulsive/social force parameter according to a first vector between the object parameter and a robot (190) (Fig. 3C, [0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively” and Fig. 3B, [0066], “The norm of the social force (F_social is inversely proportional to distance of another agent because the social force is repulsive”); – This denotes that a repulsive force is generated according to a vector between the object parameter and the robot since it is known that a vector is a quantity indicated by magnitude (distance) and direction.
…generating, by the processing circuit (199), a virtual force parameter according to a second vector between the object parameter and the robot (Fig. 4) – The claim requires the virtual force and the repulsive force to be based on two distinct vectors between the object parameter and the robot. Sisbot teaches determining repulsive/social forces between a user and a robot based on a distance between the user and the robot [0066] and a direction away from the user [0067] at two different time periods as illustrated by the repeating loop in Fig. 4. Sisbot will calculate this repulsive force based on updated user and robot positions at steps 404 and 406 in Fig. 4, respectively, and thus, meeting the claim language of using two distinct vectors between the object parameter (user position and orientation) and the robot. 
outputting, by the processing circuit (199), a control signal to the robot (190) to drive the robot (190) according to the attractive force parameter, the repulsive force parameter and the virtual force parameter (Fig. 4, [0080], “The dynamic planner 208 applies 508 a social forces model to the robot and the user groups to generate the new path. For example, the dynamic planner 208 determines based on a goal, a social force, an obstacle force, and a group force...”).
	Yet, Sisbot fails to specifically teach identifying, by the processing circuit, a critical control point according to a plurality of control points of the robot, and generating a virtual force parameter according to a second vector between the object parameter and the critical control point. 
	However, in the same field of endeavor, Bhattacharyya teaches identifying, by the processing circuit, a critical control point according to a plurality of control points of the robot, and generating a virtual force parameter according to a second vector between the object parameter and the critical control point (Fig. 4, Col. 7, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, in view of Bhattacharyya, to generate a second vector between the critical control point and the obstacle. This modification allows the robot to approach the target point without colliding with the obstacle by moving directly away from the obstacle, as stated by Bhattacharyya.  

Regarding claim 2, Sisbot further teaches the robot controlling method of claim 1 further comprising:
generating, by the processing circuit, an object point cloud according to the depth image ([0041], “The depth sensor may be used to identify drops and dimensions of the drops including their depth”); 
and obtaining, by the processing circuit, the object parameter according to the object point cloud, wherein the object parameter comprises an obstacle point ([0041], “the sensor 247 transmits the depth information to the sensing module 204 for identifying the position of users 101 and robots 190”).

Regarding claim 3, Sisbot further teaches the robot controlling method of claim 1, further comprising: 
obtaining, by the processing circuit, a target position ([0056], “the static planner 206 receives the goal position for the robot 190”); and 
generating, by the processing circuit, the target trajectory according to the target position ([0076], “The static planner 206 generates 408 an initial path from the current position of the robot to a goal position.”).
	
Regarding claim 4, Sisbot further teaches the robot controlling method of claim 1, wherein the operation of generating the repulsive force parameter comprises:
	regarding, by the processing circuit, direction of the first vector as direction of the repulsive force parameter ([0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively”), and adjusting value of the repulsive force parameter according to value of the first vector (Fig. 3B, [0066], “The norm of the social force (F_social) is inversely proportional to distance of another agent because the social force is repulsive”).

Regarding claim 8, Sisbot teaches a motion computing device, comprising: 
a processing circuit (Fig. 2, “processor 225”); 
a memory, electrically connected to the processing circuit (Fig. 2, “memory 227”); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the processing circuit ([0032], “The memory 227 stores instructions or data that may be executed by the processor 225”), the one or more programs comprising instructions for: 
receiving a depth image obtained from a depth camera (247) ([0041], “the sensor 247 may include a depth sensor…the depth sensor determines depth using structured light”); 
obtaining an object parameter according to the depth camera (247) ([0041], “the sensor 247 transmit the depth information to the sensing module 204 for identifying the position of users 101 and robots 190”); 
generating an attractive force parameter according to a target trajectory (Fig. 3C, [0067], “A goal force 345 points toward the goal. The static planner 206 generates an initial path from the start to the goal.”); 
generating a repulsive force parameter according to a first vector between the object parameter and a robot (Fig. 3C, [0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively” and Fig. 3B, [0066], “The norm of the social force (F_social is inversely proportional to distance of another agent because the social force is repulsive”); – This denotes that a repulsive force is generated according to a vector between the object parameter and the robot since it is known that a vector is a quantity indicated by magnitude (distance) and direction.
…generating a virtual force parameter according to a second vector between the object parameter and the robot (Fig. 4) – The claim requires the virtual force and the repulsive force to be based on two distinct vectors between the object parameter and the robot. Sisbot teaches calculating repulsive/social forces between a user and a robot based on a distance between the user and the robot [0066] and a direction away from the user [0067] at two different time periods as illustrated by the repeating loop in Fig. 4. Sisbot will calculate this repulsive force based on updated user and robot positions at 404 and 406 in Fig. 4, respectively, and thus, meeting the claim language of using two distinct vectors between the object parameter (user position and orientation) and the robot. 
outputting a control signal to the robot to drive the robot according to the attractive force parameter, the repulsive force parameter and the virtual force parameter (Fig. 4, [0080], “The dynamic planner 208 applies 508 a social forces model to the robot and the user groups to generate the new path. For example, the dynamic planner 208 determines based on a goal, a social force, an obstacle force, and a group force...”).
Yet, Sisbot fails to specifically teach identifying, by the processing circuit, a critical control point according to a plurality of control points of the robot, and generating a virtual force parameter according to a second vector between the object parameter and the critical control point. 
	However, in the same field of endeavor, Bhattacharyya teaches identifying, by the processing circuit, a critical control point according to a plurality of control points of the robot, and generating a virtual force parameter according to a second vector between the object parameter and the critical control point (Fig. 4, Col. 7, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, in view of Bhattacharyya, to generate a second vector between the critical control point and the obstacle. This modification allows the robot to approach the target point without colliding with the obstacle by moving directly away from the obstacle, as stated by Bhattacharyya.  

Regarding claim 9, Sisbot further teaches the motion computing device of claim 8, wherein the instruction for generating the repulsive force parameter comprising: 
	regarding direction of the first vector as direction of the repulsive force parameter ([0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively”), and adjusting value of the repulsive force parameter according to value of the first vector (Fig. 3B, [0066], “The norm of the social force (F_social) is inversely proportional to distance of another agent because the social force is repulsive”).

Regarding claim 12, Sisbot teaches a robot system, comprising: 
a robot (190) (Fig. 1, [0022]), …; 
a depth camera (247), configured to obtain a depth image ([0041] - "the sensor 247 may include a depth sensor… the depth sensor determines depth using structured light"); and 
a motion computing device, configured to receive the depth image ([0051] - "the sensing module 204 receives images from the camera 249… the sensing module 204 identifies the location and orientation of the user from the images.") and output a control signal to drive the robot according to the depth image ([0041], “the sensor 247 transmits the depth information to the sensing module 204 for identifying the position of users 101 and robots 190, the static planner 206 for determining an initial path, the dynamic planner 208 for determining a new path, or the controller 210 for generating vector constraints.”), the motion computing device comprising: 
a processing circuit (Fig. 2, “processor 225”); 
a memory, electrically connected to the processing circuit (Fig. 2, “memory 227”); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the processing circuit ([0032], “The memory 227 stores instructions or data that may be executed by the processor 225”), the one or more programs comprising instructions for: 
receiving the depth image obtained from the depth camera (247) ([0041], “the sensor 247 may include a depth sensor…the depth sensor determines depth using structured light”); 
obtaining an object parameter according to the depth camera (247) ([0041], “the sensor 247 transmit the depth information to the sensing module 204 for identifying the position of users 101 and robots 190”); 
generating an attractive force parameter according to a target trajectory (Fig. 3C, [0067], “A goal force 345 points toward the goal. The static planner 206 generates an initial path from the start to the goal.”); 
generating a repulsive force parameter according to a first vector between the object parameter and the robot; (Fig. 3C, [0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively” and Fig. 3B, [0066], “The norm of the social force (F_social is inversely proportional to distance of another agent because the social force is repulsive”); – This denotes that a repulsive force is generated according to a vector between the object parameter and the robot since it is known that a vector is a quantity indicated by magnitude (distance) and direction.
…generating a virtual force parameter according to a second vector between the object parameter and the robot; and (Fig. 4) – The claim requires the virtual force and the repulsive force to be based on two distinct vectors between the object parameter and the robot. Sisbot teaches calculating repulsive/social forces between a user and a robot based on a distance between the user and the robot [0066] and a direction away from the user [0067] at two different time periods as illustrated by the repeating loop in Fig. 4. Sisbot will calculate this repulsive force based on updated user and robot positions at 404 and 406 in Fig. 4, respectively, and thus, meeting the claim language of using two distinct vectors between the object parameter (user position and orientation) and the robot. 
outputting the control signal to the robot to drive the robot according to the attractive force parameter, the repulsive force parameter and the virtual force parameter (Fig. 4, [0080], “The dynamic planner 208 applies 508 a social forces model to the robot and the user groups to generate the new path. For example, the dynamic planner 208 determines based on a goal, a social force, an obstacle force, and a group force...”).
Yet, Sisbot fails to specifically teach a plurality of control points; identifying, by the processing circuit, a critical control point according to a plurality of control points of the robot, and generating a virtual force parameter according to a second vector between the object parameter and the critical control point. 
	However, in the same field of endeavor, Bhattacharyya teaches a plurality of control points (Col. 7, line 3); identifying, by the processing circuit, a critical control point according to a plurality of control points of the robot, and generating a virtual force parameter according to a second vector between the object parameter and the critical control point (Fig. 4, Col. 7, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, in view of Bhattacharyya, to generate a second vector between the critical control point and the obstacle. This modification allows the robot to approach the target point without colliding with the obstacle by moving directly away from the obstacle, as stated by Bhattacharyya.  

Regarding claim 13, the teachings of Sisbot have been discussed above. Sisbot further teaches the one or more programs further comprises instructions for: 
generating an object point cloud according to the depth image ([0041], “The depth sensor may be used to identify drops and dimensions of the drops including their depth”); and 
obtaining the object parameter according to the object point cloud, wherein the object parameter comprises an obstacle point ([0041], “the sensor 247 transmits the depth information to the sensing module 204 for identifying the position of users 101 and robots 190”).

Regarding claim 14, Sisbot further teaches the one or more programs further comprises instructions for: 
generating a target position according to a task ([0056], “the static planner 206 receives the goal position for the robot 190” and [0073], “where the robot 190 performs tasks for users, the user interface may include information about the tasks.”); and 
generating the target trajectory according to the target position ([0076], “The static planner 206 generates 408 an initial path from the current position of the robot to a goal position.”).

Regarding claim 16, Sisbot further teaches the instruction for generating the repulsive force parameter comprising: 
regarding the first vector as direction of the repulsive force parameter ([0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively”), and adjusting value of the repulsive force parameter according to the value of the first vector (Fig. 3B, [0066], “The norm of the social force (F_social) is inversely proportional to distance of another agent because the social force is repulsive”).

Regarding claim 17, Sisbot does not specifically teach the robot system of claim 12, wherein the one or more programs further comprises instructions for: regarding an obstacle point of the object parameter as initial point of the second vector, and regarding a closest control point to the obstacle point among the control points of the robot as the critical control point, and regarding the critical control point as terminal point of the second vector.
However, Bhattacharyya teaches regarding an obstacle point of the object parameter as initial point of the second vector (Col. 7, lines 1-3), and regarding a closest control point to the obstacle point among the control points of the robot as the critical control point (Col. 7 line 3, “nearest point on limb 2 402 and limb 3 404”), and regarding the critical control point as terminal point of the second vector (Fig. 4, Col. 7, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, in view of Bhattacharyya, to generate a second vector between the critical control point and the obstacle. This modification allows the robot to approach the target point without colliding with the obstacle by moving directly away from the obstacle, as stated by Bhattacharyya.  

Regarding claim 20, Sisbot does not specifically teach regarding a closest control point to an obstacle point among the control points of the robot as the critical control point, and regarding the critical control point as terminal point of the second vector. 
However, Bhattacharyya teaches regarding a closest control point to an obstacle point among the control points of the robot as the critical control point (Col. 7 line 3, “nearest point on limb 2 402 and limb 3 404”), and regarding the critical control point as terminal point of the second vector (Fig. 4, Col. 7, lines 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, in view of Bhattacharyya, to generate a second vector between the critical control point and the obstacle. This modification allows the robot to approach the target point without colliding with the obstacle by moving directly away from the obstacle, as stated by Bhattacharyya.  

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, in view of Bhattacharyya, as applied to claim 1 above, and in further view of Borenstein et al. (U.S. No. 5006988 A), hereinafter Borenstein.  
Regarding claim 7, the teachings of Sisbot and Bhattacharyya have been discussed above. Sisbot further teaches the robot controlling method of claim 1 further comprising: 
adding, by the processing circuit, the attractive force parameter and the repulsive force parameter and … (Fig. 3C, [0067], “A goal force 345 points toward the goal. The static planner 206 generates an initial path from the start to the goal.” and [0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively”); 
converting, by the processing circuit, the virtual force parameter into a constrained command ([0069] - "The controller 210 can be software including routines for generating velocity constraints for the robot to follow the new path and generating instructions for moving the robot 190."); and 
obtaining, by the processing circuit, the control signal according to … the constrained command ([0028], “The movement system 199 generates velocity constraints for the robot 190 to follow the new path and instructs the robot 190 to move to the goal position based on the new path and the velocity constraints.”).
	Yet, neither Sisbot nor Bhattacharyya specifically teaches a speed command. 
	However, in the same field of endeavor, Borenstein teaches a method of operating a robotic vehicle to avoid an obstacle comprising a speed command (Col. 13, lines 21-22 - "the speed of the robotic vehicle can be controlled in response to obstacle density.").
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Sisbot, in view of Bhattacharyya, to convert the attractive force parameter and the repulsive force parameter into a speed command to control the speed of the robot, as taught by Borenstein, and drive the robot according to the speed command and the constrained command. One of the ordinary skill in art would have been motivated to make this modification in order to reduce the speed of the robot to avoid a collision with the obstacle, as suggested by Borenstein. 

Regarding claim 19, the teachings of Sisbot and Bhattacharyya have been discussed above. Sisbot further teaches the one or more programs further comprises instructions for: 
adding the attractive force parameter and the repulsive force parameter … (Fig. 3C, [0067], “A goal force 345 points toward the goal. The static planner 206 generates an initial path from the start to the goal.” and [0067], “Social forces 341, 342 are repulsive forces pointing away from users 301e and 301f, respectively”);
converting the virtual force parameter to a constrained command ([0069] - "The controller 210 can be software including routines for generating velocity constraints for the robot to follow the new path and generating instructions for moving the robot 190."); and 
obtaining the control signal according to … the constrained command ([0028], “The movement system 199 generates velocity constraints for the robot 190 to follow the new path and instructs the robot 190 to move to the goal position based on the new path and the velocity constraints.”).
Yet, neither Sisbot nor Bhattacharyya specifically teaches a speed command. 
	However, in the same field of endeavor, Borenstein teaches a method of operating a robotic vehicle to avoid an obstacle comprising a speed command (Col. 13, lines 21-22 - "the speed of the robotic vehicle can be controlled in response to obstacle density.").
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Sisbot to convert the attractive force parameter and the repulsive force parameter into a speed command to control the speed of the robot, as taught by Borenstein, and drive the robot according to the speed command and the constrained command. One of the ordinary skill in art would have been motivated to make this modification in order to reduce the speed of the robot to avoid a collision with the obstacle, as suggested by Borenstein. 

Allowable Subject Matter
Claims 5-6, 10-11, 15, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 03/02/2021 regarding amended features, with respect to the rejection(s) of claim(s) 1, 8, and 12 under Sisbot have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sisbot and Bhattacharyya.
In response to the Applicant’s argument that Sisbot fails to teach control signal is output to the robot to drive the robot according to the attractive force parameter, the repulsive force parameter, and the virtual force parameter, it is inherent that the step of the repeating loop shown in Fig. 4, “Generating a new path from the current position of the robot to the goal position 416”, uses the updated social force obtained to generate a new path and instruct the robot based on the new path in the last step of the repeating loop. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664